Citation Nr: 1453861	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for left sided subdural hematoma, with post-concussion syndrome, and migraine headaches, post traumatic type. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife.




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985, and from April 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's TDIU claim and his increased rating claim for migraines. The Veteran's claims folder was transferred to the Jackson, Mississippi, RO because the Veteran moved his residence. 

The Veteran testified before the undersigned Veterans Law Judge in June 2013.

During his June 2013 hearing, the Veteran, through his representative, raised the issue that the Veteran's service-connected disability precluded him from securing or following a substantially gainful occupation. Although the Veteran failed to raise the issue of TDIU in his substantive appeal, VA Form 9, the issue is ancillary to the Veteran's claim for increased rating and, therefore, may be considered by the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
A review of the Virtual VA paperless claims processing system was conducted. 

The appeal is REMANDED to the Appeals Management Center (AMC) in Washington, DC. The Veteran will be notified if further action is necessary on his part. 




REMAND

The Veteran has alleged that although his migraine headache disorder is evaluated at the maximum schedular evaluation, its severity warrants an extraschedular evaluation. 

The Board itself cannot assign or deny an extraschedular rating in the first instance. Instead, when the issue is raised and, as here not previously adjudicated, it must refer the matter to the Director of Compensation and Pension ("C&P") Services for an extraschedular evaluation. If, and only if, the Director of C&P Services determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

The matter is therefore REMANDED for the following:

Conduct any and all appropriate notification and development of the issue as to whether the Veteran is entitled to an extraschedular evaluation for his headache disorder, or for a total disability evaluation. Decide if referral to C&P is warranted. Issue any Supplemental Statement of the Case warranted and return the matter to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


